Case 7:20-cv-10795-CS Document 20 Filed 04/15/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
RAFFAELE FERRAIORI, Individually and on: Civil Action No. 7:20-cv-10795-CS
Behalf of All Others Similarly Situated, :

 

CLASS ACTION

Plaintiff,
ORDER GRANTING
vs. | MOTION FOR APPOINTMENT AS LEAD
‘PLAINTIFF AND APPROVAL OF LEAD
TRITERRAS, INC. f/k/a NETFIN . PLAINTIFF’S SELECTION OF LEAD
ACQUISITION CORP., SRINIVAS KONERU: COUNSEL
and MARAT ROSENBERG,

Defendants.

 

481 1-8787-7085.v1
Case 7:20-cv-10795-CS Document 20 Filed 04/15/21 Page 2 of 3

Having considered John A. Erlandson’s Motion for Appointment as Lead Plaintiff and
‘ Approval of Lead Plaintiffs Selection of Lead Counsel (the “Motion”) and good cause appearing
therefor, the Court ORDERS as follows:

l. The Motion is GRANTED.

The file in Case No. 7:20-cv-10795-CS shall be the master file for the action. Al

 

or action; with good cause shown,

2. -John A. Erlandson is appointed Lead Plaintiff pursuant to 15 U.S.C, §78u-
© 4(a)(3)(B) (ii).

4, John A. Erlandson’s selection of Robbins Geller Rudman & Dowd LLP as Lead
Counsel is hereby approved, pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v). Lead Counsel shall have the
following responsibilities and duties on behalf of Lead Plaintiff and the putative class:

(a) the preparation and filing of all pleadings:

(b) the briefing and argument of all motions;

(c) the conduct of all discovery proceedings including depositions;

(d) the selection of counsel to act as spokesperson at all pretrial conferences;

(e) settlement negotiations;

4811-8787-7085.v1
Case 7:20-cv-10795-CS Document 20 Filed 04/15/21 Page 3 of 3

(f) the pretrial discovery proceedings and the preparation for trial and the trial of |
this matter, and delegation of work responsibilities to selected counsel as may be required; and
(g) the supervision of all other matters concerning the prosecution or resolution of

the action.

IT IS SO ORDERED.

paren _ 4/ls [2 (My Reibe

THE HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE

=

481 1-8787-7085.v1
